DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 7/12/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-32 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97. However,  it is desirable to avoid 
the submission of long lists of documents if it can be avoided. Clearly irrelevant 
and marginally pertinent cumulative information should be eliminated. If a long 
list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	
	 Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	 Claims 21-22, 24, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Holsten et al. (US 2007/0034666) hereinafter (Holsten).
With regard to claim 21, Holsten a stapling assembly ( figs.7-15), configurable in an unclamped configuration and a clamped configuration, comprising: an anvil (308), comprising: a bottom planar surface (320 figs. 9-10 &12); a first longitudinal row of staple forming pockets  (as seen in fig.7) defined in said bottom planar surface, wherein said first longitudinal row of staple forming pockets is defined along a first longitudinal axis; a second longitudinal row of 
With regard to claim 22, Holsten a stapling assembly (figs.7-15), wherein said second formed height is taller than said first formed height (as seen in fig.16).  
With regard to claim 24, Holsten a stapling assembly (figs.7-15), wherein said anvil (308) comprises a third longitudinal row of staple forming pockets defined in said bottom planar surface (see fig.7 which is similar to anvil pockets in fig 9), wherein said third longitudinal row of staple forming pockets is defined along a third longitudinal axis, wherein said third longitudinal row of staple forming pockets is adjacent said second longitudinal row of staple forming pockets, wherein a first lateral distance is defined between said first longitudinal axis and said second longitudinal axis, wherein a second lateral distance is defined between said second longitudinal axis and said third longitudinal axis, and wherein said first lateral distance is different than said second lateral distance.  
 With regard to claim 27, Holsten a stapling assembly ( figs.7-15), configurable in an unclamped configuration and a clamped configuration, comprising: an anvil jaw (308), comprising: a non-stepped bottom planar surface (320 figs. 9-10 &12); a first longitudinal row of staple forming pockets  (as seen in fig.7) defined in said bottom planar surface, wherein said first longitudinal row of staple forming pockets is defined along a first longitudinal axis; a second longitudinal row of staple forming pockets defined in said bottom planar surface (see fig.7 this is similar to  pockets in figs. 9-10 and 12), wherein said second longitudinal row of staple forming pockets is defined along a second longitudinal axis, and wherein said second longitudinal row of staple forming pockets extends alongside said first longitudinal row of staple forming pockets; a staple cartridge (510), comprising: a proximal end; a distal end; a longitudinal slot (530 fig.9) extending between said proximal end and said distal end; a lateral width extending transversely to said longitudinal slot; a deck (520 fig.9) extending between said proximal end and said distal end, wherein a tissue gap is defined between said bottom planar surface and said deck when said stapling assembly is in said clamped configuration (as seen in fig.9 or10), and wherein said tissue gap has a gap height that is consistent laterally with respect to said first longitudinal row of staple forming pockets and said second longitudinal row of staple forming pockets (as seen in figs.7, 9-10 and 12); a first group of staple cavities (523 fig.9)2310411746.2Preliminary Amendment dated July 12, 2021 Application No.: 17/032,008a second  (see fig.9) positioned distal with respect to said first group of staple cavities (see fig.8); staple drivers (542, 544, and 546) ; and staples (125), comprising: a first group of staples positioned in said first group of staple cavities (as seen in fig.9), wherein said first group of staples are deformed against said anvil (308 FIG.9) to a first formed height by said staple drivers during a staple firing stroke; and a second group of staples positioned in said second group of staple cavities (as seen in fig.9), wherein said second group of staples are deformed against said anvil to a second formed height (see fig.16) by said staple drivers during said staple firing stroke, wherein said second formed height is different than said first formed height (fig.16); and a firing member (not shown) movable longitudinally within said longitudinal slot (530) to drive said staple drivers (542, 544, and 546) during said staple firing stroke.  
 With regard to claim 28, Holsten a stapling assembly (figs.7-15), wherein said second formed height is taller than said first formed height (as seen in fig.16).  
 With regard to claim 30, Holsten a stapling assembly (figs.7-15), wherein said anvil (308) comprises a third longitudinal row of staple forming pockets defined in said bottom planar surface (see fig. 7 which is similar to anvil pockets in fig 9), wherein said third longitudinal row of staple forming pockets is defined along a third longitudinal axis, wherein said third longitudinal row of staple .  

Allowable Subject Matter
6.	Claims 23, 25-26, 29 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 23 and 29, Holsten a stapling assembly, but fails to disclose or teach in combination, wherein said second formed height is shorter than said first formed height.  
With regard to claim 25 and 31, Holsten a stapling assembly (figs.7-15) but fails to disclose or teach in combination, wherein some of the staple forming pockets of said first longitudinal row of staple forming pockets comprise a first pocket depth and others comprise a second pocket depth which is different than said first pocket depth. 
 Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/22/2022